Title: To James Madison from William Charles Coles Claiborne, 18 April 1808
From: Claiborne, William Charles Coles
To: Madison, James



(Confidential)
Dear Sir,
New-Orleans, April 18th. 1808.

Edward Livingston, left this City a few days since for the City of Washington, with a view (as is reported) of having a personal conference with the President of the U. States, on several subjects private & political.  Among the former, the case of the Batture will be introduced; among the latter, the acts of General Wilkinson during the winter of 1806, & of Governor Claiborne generally are to be much complained of.
I have supposed, that the President would not give Mr. Livingston the honor of an interview, for he has forfeited all claim to such attention by his efforts to render the american Government odious to the Louisianians; I cannot however but wish, as relates to the Batture, that Mr. Livingston may be heard in support of his claim, for it is due to Justice; But let the Tribunal who shall determine this question be composed of Men of talents & integrity, who shall hold their Sessions at Washington, and decide on written testimony taken in this Territory by Commissioners specially appointed for the purpose.  For myself, I am persuaded that the right of property to the Batture, would on investigation be found vested in the United States.  I nevertheless am well assured, that a contrary decision made by a Tribunal organized as aforesaid, would cheerfully be acquiese’d in, on the part of the ancient Louisianians.  I am Dear Sir, With great respect Your faithful friend

William C. C. Claiborne

